DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 9/22/2021 to claims 24 and 34 have been entered. Claims 1-23 are canceled. Claims 24-45 remain pending, and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.
 	For clarity of the record, “Siegrist” was a typo for the cited reference of record to Siegrist et al. (ACS Chemical Biology (Dec. 2012), 8, 500-505; of record), which is corrected below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 24-34, 36, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegrist et al. (ACS Chemical Biology (Dec. 2012), 8, 500-505; provided  by Barreteau et al. (FEMS Microbiol Rev (2008), 32, 168-207; Reference U).
Siegrist teaches a live bacterium comprising a modified peptidoglycan cell wall, wherein 1) the cell wall comprises/includes a pentapeptide modified with fluorescently-labeled or affinity handle-labeled D-alanine, and 2) wherein the D-alanine comprises either azido- and alkynyl- moieties that can be conjugated to fluorescent or affinity handle labels by “click chemistry” (azDala and alkDala respectively) (Fig. 1, 1A setting for the bacterial pentapeptide, and 1B setting forth the D-alanine analogs and their reaction to form a dipeptide; Methods on p504), anticipating the embodiment of pentapeptide comprising a D-alanine analog and an endogenous D-alanine dipeptide for claims 24-27 and 29, the negative limitation of claim 28, and claims 32, and 33. Siegrist teaches that the bacteria incorporate the D-alanine analogs at the fourth or fifth position (p502, subheading starting “The positional selectivity…”), anticipating claims 29 and 30. Siegrist further detecting the live bacterium comprising fluorescently-labeled D-alanine analogs (Fig. 1C), anticipating claims 34, 36, and 37.
Regarding the wherein clause of claims 24 and 34, Barreteau teaches that D-alanine incorporation into peptidoglycan as D-alanyl-D-alanine occurs in the cytoplasm (Fig. 1 and the paragraph spanning p168-169). Therefore, Siegrist as evidenced by Barreteau inherently anticipates the wherein clause of claims 24 and 34. See M.P.E.P. § 2112.

Claims 24-34, 36, and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bertozzi et al. (US 9,303,068) as evidenced by Barreteau et al. (FEMS Microbiol Rev (2008), 32, 168-207; Reference U).
Bertozzi teaches a live bacterium comprising a modified peptidoglycan cell wall, wherein 1) the cell wall comprises/includes a pentapeptide modified with fluorescently-labeled or affinity handle-labeled D-alanine, and 2) wherein the D-alanine comprises either azido- and alkynyl- moieties that can be conjugated to fluorescent or affinity handle labels by “click chemistry” (azDala and alkDala respectively)  (Example 2), anticipating the embodiment of pentapeptide comprising a D-alanine analog and an endogenous D-alanine dipeptide for claims 24-27 and 29, the negative limitation of claim 29, and claims 32, and 33. Bertozzi teaches that the bacteria incorporate the D-alanine analogs at the fourth or fifth position (Example 2, particularly Col. 46, lines 39-37) anticipating claims 29 and 30. Siegrist further detecting the live bacterium comprising fluorescently-labeled D-alanine analogs (Fig. 1C), anticipating claims 34, 36, and 37. 
Regarding the wherein clause of claims 24 and 34, Barreteau teaches that D-alanine incorporation into peptidoglycan as D-alanyl-D-alanine occurs in the cytoplasm (Fig. 1 and the paragraph spanning p168-169). Therefore, Bertozzi as evidenced by Barreteau inherently anticipates the wherein clause of claims 24 and 34. See M.P.E.P. § 2112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-37 are rejected under 35 U.S.C. 103 as being unpatentable over Siegrist et al. (ACS Chemical Biology (Dec. 2012), 8, 500-505; provided in the IDS dated 08/09/2018) as evidenced by Barreteau et al. (FEMS Microbiol Rev (2008), 32, 168-207; Reference U).
The teachings of Siegrist as evidenced by Barreteau are relied upon as set forth above in rejecting claims 24-34, 36, and 37 under 35 U.S.C. § 102(a)(1).
Regarding claim 35, Siegrist does not teach dipeptide concentrations of about 0.1-1 mM.  
	Siegrist further teaches incorporating 5mM alkDAla into L. monocytogenes (Fig. 2). Siegrist teaches adding D-alanine analogs at a concentration of 0.5-10 mM (p504, subheading “In Vitro Labeling”) and specifically adding 10 mM alkDala and azDala to the culture medium to in vivo label the bacteria (p504, subheading “In Vivo D-Alanine Derivative Labeling”), reading in-part on claim 35.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Siegrist teaches that the D-alanine analog concentration is a result effective variable to incorporate these analogs into the peptidoglycan cell wall of the bacteria. Thus, the burden is shifted back to establish criticality of the claimed concentration range by objective evidence.

Claims 24-45 are rejected under 35 U.S.C. 103 as being unpatentable over Bertozzi et al. (US 9,303,068; Reference A) as evidenced by Barreteau et al. (FEMS Microbiol Rev (2008), 32, 168-207; Reference U).
The teachings of Bertozzi as evidenced by Barreteau are relied upon as set forth above in rejecting claims 24-27, 29-34, 36, and 37 under 35 U.S.C. § 102(a)(2). Bertozzi as cited reads on the first dipeptide comprising D-alanine and live bacteria of claim 38, the incorporation of claim 39, and the detection of claim 40.
Regarding claim 35, Bertozzi does not teach dipeptide concentrations of about 0.1-1 mM. Regarding claim 38, Bertozzi does not teach a single embodiment of a method for screening a cell wall-acting agent. Regarding claim 43, Bertozzi does not teach a single embodiment comprising multiple fluorophores. Regarding clams 44-45, Bertozzi does not teach in a single embodiment any putative cell wall acting agents that either interfere with peptidoglycan biosynthesis or weakening the integrity of the existing peptidoglycan respectively.
Bertozzi further teaches incorporating 5mM alkDAla into L. monocytogenes (Fig. 2). Bertozzi teaches adding D-alanine analogs at a concentration of 0.5-10 mM (Col. 44, lines 44-61) specifically adding 50 mM alkDala and or 5 mM azDala to the culture medium to in vivo label the bacteria (Col. 45, line 56 through Col 46, line 18), reading in-part on claim 35. Bertozzi further teaches methods of identifying anti-microbial agents that would reduce D-amino acid incorporation into the bacterial cell wall (Col. 35, line 25 through Col. 37, line 15), reading on claims 38, 44, and 45. Bertozzi teaches incorporating both vancomycin-BODIPY and alkDala, and azido-fluor 545, and that 
Regarding claim 35, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Bertozzi teaches that the D-alanine analog concentration is a result effective variable to incorporate these analogs into the peptidoglycan cell wall of the bacteria. Thus, the burden is shifted back to establish criticality of the claimed concentration range by objective evidence.
Regarding claim 38, 44, and 45, it would have been obvious before the invention was filed to further screen for cell wall acting agents in view of the additional cited 
Regarding claims 42 and 43, it would have been obvious before the invention was filed to further label the bacteria of Bertozzi with a further/second dipeptide having a different biorthogonal tag and different fluorescent label than the first dipeptide in view of the additional teachings of Bertozzi. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because expressly considers combining multiple and spectrally distinct fluorophores, with one attached to an azido moiety of one D-alanine and the other attached to an alkynyl moiety on a second D-alanine, and because Bertozzi teaches a representative number of species of fluorophores. The skilled artisan would have been motivated to do so because Bertozzi teaches that the fluorophore-labeled D-alanine analogs colocalize with a known marker of the PG cell wall (i.e. fluorescently-labeled vancomycin or vancomycin-BODIPY), and so dual labeling the bacteria of Bertozzi would be advantageous to screen candidate anti-microbial agents and determine the effect, if any, of the test agent on the incorporation of the D-alanine analogs of Bertozzi.


Response to Remarks
Applicant’s remarks on pages 7-11 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
On page 8 of the reply, Applicant alleges that Siegrist is deficient by not teaching cytoplasmic peptidoglycan incorporation. This is not found persuasive of error over the evidentiary teachings of Barreteau as cited above and necessitated by the instant amendments.
On page 9 of the reply, Applicant alleges that Bertozzi does not teach the claimed dipeptide. This is not found persuasive as claim 24 recites in-part a dipeptide comprising D-alanine and nested within a pentapeptide, which is wholly taught by Bertozzi above. The claim does not recite any particular species of D-amino acid at the second position that might otherwise compel reconsideration over Bertozzi at this time.
Applicant’s arguments over Siegrist and Bertozzi on pages 9-10 of the reply have been fully considered, but not found persuasive of error as Applicants rely on arguments traversing the above rejections over Siegrist and separately over Bertozzi under 35 U.S.C. § 102 to traverse the rejections over Siegrist and separately over Bertozzi under 35 U.S.C. § 103. Therefore, the response set forth above to arguments also applies to this rejection.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653